             Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 1 of 13


\                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    Lontex Corporation

                                  Plaintiff,              :CMLACTION

                   v.
                                                                                             Fl LED
                                                          : NO.: 2:18-cv-05623-MMB           JUL 18 2C'J
    Nike, Inc.,                                                                           KATE BARKMAN, l;1ert\
                                                                                        By          . [\"'.'· r/Mi
                                                                                                         .~·   .
                                  Defendants.             : Jury Trial Demanded

             STIPULATED !!I HF 68Ml ORDER REGARDING ELECTRONICALLY
                      STORED INFORMATION ("ESI") DISCOVERY

             The undersigned counsel on behalf of their respective clients, all parties to the above-

    captioned action ("Parties"), agree that this stipulated order regarding ESI ("ESI Order") shall

    govern the discovery of Electronically Stored Information. This ESI Order is intended to provide

    for effective, efficient, and proportional ESI discovery in accordance with the Federal Rules of

    Civil Procedure.      Nothing in this ESI Order alters either Party's rights, obligations, and

    responsibilities under the Federal Rules of Civil Procedure.

    I.       DEFINITIONS

             1.     The following terms will have the definitions as outlined:

                    a.      "Document" refers to a collection of pages or file(s) constituting a logical

    single communication of information produced or inspected as a single record pursuant to Federal

    Rules of Civil Procedure 26 and 34, including hard copy and electronically stored information.

                    b.      "Electronically Stored Information" or "ESI" is defined as that term is under

    the Federal Rules of Civil Procedure and the precedent interpreting it. As provided in Rule 34,

    electronically stored information stands on an equal footing with discovery of paper documents

    and the use of the terms "document" and "documents" herein shall be understood to include

    electronically stored information.



    39460613vl
       Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 2 of 13



                c.     "Custodian" refers to an individual who stores, controls or possesses

Documents or ESL

                d.     ''Non-Custodial Sources" refers to_shared ESI and Document repositories

not necessarily associated with individual Custodian(s). Examples of Non-Custodial Sources may

include, but are not limited to, shared file cabinets, shared network drives or fileservers, electronic

document management systems, or databases.

                e.     "Metadata" refers to: (i) information embedded in or associated with a

Native File that is not ordinarily viewable or printable from the application that generated, edited,

or modified such Native File which describes the characteristics, origins, usage or validity of the

electronic file or (ii) information generated automatically by the operation of a computer or other

information technology system when a Native File is created, modified, transmitted, deleted or

otherwise manipulated by a user of such system.

                f.      ''Native Format" means the file structure defined by the original creating

application of an electronic document. This file structure is referred to as the "native format" of

the document.

                g.     "Load File" is an electronic file containing information identifying a set of

paper-scanned images or processed ESI and indicating where individual pages or files belong

together as documents, including attachments, and where each document begins and ends. A Load

File should also contain data relevant to the individual Documents, including extracted and user-

created Metadata as required by Exhibit A.

II.      SCOPE
         1.     The following individuals representing the listed party to the action, will serve as

the e-discovery liaison (the "ESI Liaison"), and that such person (a) is or will promptly upon

appointment as ESI Liaison for a Party become familiar with all the ESI matters for the Party who

                                                  2
39460613v1
        Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 3 of 13




appointed him or her, including the party's reasonable efforts to identify electronic systems, Custodians,

and Non-Custodial Sources most likely to contain relevant ESI; the technical aspects of the contemplated

e-discovery; and to the best of his or her ability, facilitate the preservation, retrieval, and production of

each Party's ESI throughout the course of this action, and (b) will, to the best of his or her ability, provide

answers to questions to the ESI Liaisons for the other Parties to the action as needed regarding the

subjects set forth in subsection (a) of this paragraph:

                 a.      Lontex Corporation:

                         i.       Name: Alison Grounds

                         u.       Position: Outside Counsel, Troutman Sanders LLP

                         iii.     Contact Information: alison.grounds@troutman.com

                b.       Nike, Inc.

                         i.       Name: Andrew Peck

                         ii.      Position: Outside Counsel, DLA Piper LLP

                         iii.     Contact Information: andrew.peck@dlapiper.com

         2.     Disputes may arise regarding the scope, format, and production of ESI, , and the

Parties agree that if such issues arise, they will identify the dispute and cooperate in good faith to

resolve the issue. In the event that the Parties are unable to agree upon the proposed solution, the

issue will be submitted to the Court for decision.

         3.     The Parties shall exchange the following information by a mutually agreeable date, but

no later than seven days prior to a party's production of any ESI limited by Custodian or search terms:

                 a.      Custodians. For each Custodian most likely to have discoverable ESI in

their possession, custody or control for whom ESI will be produced, the producing party shall

disclose the specific ESI sources collected and searched for each Custodian. The Custodians shall

be identified by name, title, connection to the instant litigation, and the type of the information



                                                      3
39460613v1
       Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 4 of 13



under his/her control. Examples of Custodian-specific sources of ESI may include, but are not

limited to, ESI stored on 1) individual company-issued or personal devices (e.g, laptops, desktop

computers, external hard drives, thumb drives, mobile phones, tablets, etc.); 2) network locations

(e.g, email mailboxes, document management systems, network drives); and 3) cloud-based

locations (e.g., third party hosted applications such as Gmail.) The parties agree to make a

reasonable effort to identify the specific Custodian ESI sources most likely to contain relevant ESI

which may or may not include ESI from the example sources listed herein, depending on the

storage habits of the individual Custodian.

               b.      Non Custodial Sources. For each relevant Non Custodial Source most

likely to have discoverable ESI from which ESI will be produced, the producing party shall provide

a brief description of the type of information stored in the system and the methodology used to

identify potentially relevant ESI (e.g., SQL queries, search terms, etc,) from each system.

               c.      Excluded ESI Sources. Identification of relevant ESI sources which the

producing party believes are not reasonably accessible due to undue cost or burden as defined by

Rule 26(b)(2)(B).

               d.      Search Terms. A list of proposed search terms ("Initial Search Terms"), to

the extent a Party plans to rely on the use of search terms to filter ESI and isolate ESI that is

potentially responsive prior to review or production including the sources of ESI to which the

search terms will be applied.

         4.    The Parties shall exchange hit reports by source for the Initial Search Terms as set

forth in Paragraph 3 above, and meet and confer in good faith concerning any requested

modifications to any Initial Search Terms.

        5.      The purpose of Paragraphs 3 and 4 is to promote transparency in any culling of



                                                 4
39460613v1
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 5 of 13




ESI and not to create an obligation for the parties to agree to specific search terms or custodians

before beginning their respective efforts to identify and produce responsive ESL The parties retain

the right to object to the custodians, non-custodial sources, and search terms used by a producing

party.

         6.     Except as otherwise agreed to by the Parties or ordered by the Court, both ESI

and hard copy paper files should be produced in accordance with the Production Format listed in

Exhibit A     Each Party shall use good faith efforts to remove duplicate ESI, including without

limitation electronic mail, to reduce unnecessary cost of reviewing and producing duplicative ESI,

in accordance with the Production Format described in Exhibit A Files not easily converted to

image format, such as Excel files, shall be produced in Native Format, and bates numbered with a

page holder as outlined in Exhibit A

         7.     .Responsive ESI shall be produced bearing Bates numbers and designated in

conformity with the Stipulated-Protective Order.

         8.     On-site inspections of ESI under FRCP 34(b) shall not be permitted, except in

exceptional circumstances pursuant to court order for good cause.

         9.     After receiving production of responsive ESI, a receiving Party for good cause may

request production of specifically identified documents in Native Format, whereupon, the parties

will meet and confer in good faith concerning whether the producing Party will promptly provide

the specifically identified documents in Native Format, associating the same Bates numbers with

the Native file version of such documents.

III.     PRIVILEGE LOG
         1.     The obligation to provide a log of privileged or work product materials pursuant to

Federal Rule of Civil Procedure 26(b)(S)(A) presumptively shall not apply to:

                a.     Communications between a Party and its Outside Counsel;

                                                 5
39460613vl
           Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 6 of 13



                   b.      Attorney work .product created by Outside Counsel for the Parties;

                   c.      Internal communications within Outside Counsel for the Parties; and

                   d.      Documents created on or after the filing of the Complaint in this Action.

            2.     The Parties agree that, except as provided herein regarding presumptively

    privileged documents and ESI, they will produce privilege logs and will exchange information

    regarding claims of privilege and/or work product protection in an efficient manner.             For

    documents and ESI that have been withheld or redacted as privileged, the withholding or redacting

    Party shall provide a privilege log of such documents and ESI, providing the following objective
/
    metadata to the extent it is reasonably available and to the extent it does not reveal protected

    content: date, author(s), custodian(s), recipient(s), file type, and subject.      In addition, the

    withholding or redacting Party shall also provide for each document on their privilege log an

    identifier for the privilege being asserted (e.g., "ACP" for attorney-client privilege, "WP" for work

    product, or other descriptions as necessary based on the specific privilege being claimed, including

    "Cl" for any privilege in which a common interest is believed to avert waiver or result in privilege)

    and a unique document number/identifier, which need not be formatted as, or consecutive with,

    Bates numbers of produced documents (e.g., "Def_Priv_OOOOl"). The Producing Party shall

    provide an itemized log containing separate entries for each document with the exception of

    multiple email messages in the same email string. Email strings can be logged as an inclusive

    string, but the withholding party must provide all senders and recipients of all emails in the

    withheld string. The parties agree to discuss in good faith the option to use categorical privilege

    logging for some or all withheld documents (such as called for by the "Facciola-Redgrave

    Framework." See Hon. John M. Facciola & Jonathan M. Redgrave, Asserting and Challenging

    Privilege Claims in Modem Litigation: The Facciola-Redgrave Framework, 4 Fed. Ct. L. Rev. 19,



                                                      6
    39460613v1
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 7 of 13




45 (2009)).
       3.      The Parties will meet and confer in good faith to try to agree on the deadline or

deadlines for the Parties to exchange privilege logs.

IV.    MODIFICATION
       This Protocol may be modified by further agreement in writing by the Parties hereto or by

the Court for good cause shown.



Approved and So Ordered this          IJ~f              Jul , 2019.




                                                    7
  39460613v1
       Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 8 of 13



ATTORNEYS FOR PLAINTIFF                       ATTORNEYS FOR
LONTEX CORPORATION                            DEFENDANT NIKE, INC.

By: /s/BenL. Wagner                           By: Isl Gina L. Durham (with consent)
Ben L. Wagner (admitted pro hac vice)         Gina L. Durham (admitted pro hac vice)
TROUTMANSANDERSLLP                            DLA PIPER LLP (US)
                                              555 Mission Street, Suite 2400
11682 El Camino Real, Suite 400
                                              San Francisco, CA 94105
San Diego, CA 92130-2092
                                              Frank W. Ryan (admitted pro hac vice)
Andrew D. Skale (admitted pro hac vice)       Marc E. Miller (admitted pro hac vice)
MINTZ LEVIN COHN FERRIS                       DLA PIPER LLP (US)
GLOVSKY AND POPEO PC                          1251 Avenue of the Americas
3580 Carmel Mountain Road, Suite 300          New York, NY 100201
San Diego, CA 92130
                                              Darius C. Gambino
Michael B. Dubin, Esq.                        Ben C. Fabens-Lassen
SEMANOFF ORMSBY GREENBERG &                   DLA PIPER LLP (US)
TORCHIA, LLC                                  1650 Mark Street, Suite 5000
2617 Huntingdon Pike                          Philadelphia, PA 19103
Huntingdon Valley, PA 19006

Date: July 15, 2019                           Date: July 15, 2019




                                          8
39460613v1
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 9 of 13




                   Exhibit A - Document Production Format

Both electronically stored information ("ESI") and hard copy paper files should be produced in
image format with the exception of certain ESI formats identified in the technical specifications
below. Images shall be endorsed with a bates number at the page level accompanied with text files
containing the searchable text and a delimited data load file containing associated document
information and metadata for each document. The original native files shall be preserved.

ESI shall be collected in a manner that preserves metadata to the extent reasonably possible. ESI
shall be produced in a format that is reasonably usable to the same extent as the original native
file.

Using good faith efforts, duplicates shall be removed from all ESI productions in a manner that
does not break up document families - in other words, emails shall be treated as duplicates only if
they are identical both in their bodies and in all their attachments, and an email attachment shall
not be treated as a duplicate merely because an identical copy of the document exists as a separate
file. ESI duplicates shall be identified by using industry standard MDS or SHA-1 algorithms to
create and compare hash values for exact matches only. A duplicate custodian field
["DupCustodian"] shall be provided that identifies each custodian from whom the document was
collected, including any custodians' whose copy was removed because it was identified as a
duplicate. Any duplicate ESI that is not produced shall be preserved.

Specific technical production format details:

    •   Native ESI and paper shall be converted to black and white 300 dpi TIP format image files
        with Group IV compression and one TIF file per page. Upon written request, a producing
        party shall produce color images for selected documents provided the volume of documents
        selected for color production is reasonable. Documents produced in color shall be
        produced as JPEG images, 200 dpi or higher and 24-bit color depth. Each color document
        image file shall be named with the unique Bates Number of the first page of the document
        followed by the file extension "JPG";

    •   For documents whose native format is a spreadsheet, database, audio or video, the original
        native files should be produced in addition to a single page TIP placeholder for each
        document. The placeholder should be endorsed with ''Native Format Document," and
        endorsed with the Bates number assigned to that document. The produced native file should
        be named with the Bates number assigned to that document. Any confidentiality or other
        designations stamped on the placeholder for such a document shall apply to the entire
        native file and its contents;

    •   For documents whose native format is MS PowerPoint, the original native files and single
        page black and white Group IV TIF format image files shall be produced (with any
        comments shown). The produced native file should be named with the beginning Bates
        number assigned to that document. Any confidentiality or other designations stamped on
        the image(s) for such a document shall apply to the entire native file and its contents;



39460613v1
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 10 of 13




     •    Notwithstanding the above, original native files need not be produced for documents
          produced with redacted images, regardless of original native file format;

     •    Each image file shall be named with its unique Bates number and branded with the Bates
          number and confidentiality designation (if any) on the face of the image in a location that
          does not cover up any of the document's original text or images;

     •    One text file per document which contains searchable text for the document shall be
          provided for all ESI and scanned paper documents. Extracted full text shall be provided
          for ESI, and OCR text shall be provided for scanned paper. OCR generated text should
          only be used for ESI if extracted text is not available or if the document has been redacted.
          Text files shall be named with the beginning Bates number of the corresponding document
          and a path to the text file within the production should be provided in the data load file;

     •    An image identification file shall be provided containing a row of information for every
          image included in the production. The format of the file should be industry standard IPRO
          format (LFP), Concordance Image format (OPT) or other delimited file format using
          common ASCII (American Standard Code for Information Interchange) characters for field
          identification that includes one row of information for each image with fields for image
          Bates number, relative path to the image, image filename, page number, and document start
          identifier to designate the first page of a document;

     •    All document information and metadata for each document shall be produced in a delimited
          data load file with one row for each document produced and shall include the document
          information and metadata identified in the table below to the extent it is available. The
          format of the file shall be industry standard Concordance DAT file format or a delimited
          text file that uses ASCII character delimiters as follows: Field Delimiter= ""ASCII (020),
          Text Quote= "p" ASCII (254), Multi-Entry=";" ASCII (059)

                        Document Information and Metadata To Be Produced

                                                          1\'atire Files &
      Field          Data Type          Paper                                             Email
                                                        Email Attachments
ProdBeg             Integer -      Starting Bates #   Starting Bates#            Starting Bates#
                    Text
ProdEnd             Integer -      Ending Bates #     Ending Bates #             Ending Bates #
                    Text
ProdBegAttach       Integer -      Starting bates #   Starting bates # of        Starting bates # of
                    Text           of document        document family            document family
                                   familv
ProdEndAttach        Integer -     Ending bates #     Ending bates # of          Ending bates # of
                     Text          of document        document family            document family
                                   family
Custodian            Text          Name of person     Name of person the         Name of person the
                                   the document       document was               document was
                                                      collected from             collected from


 39460613v1
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 11 of 13




DupCustodian      Text-                    All names of people the      All names of people
                  paragraph                document was                 the document was
                  Separate                 collected from even if       collected from even if
                  entries with             removed from                 removed from
                  "·"
                   '
                                           production as a              production as a
                                           du licate                    du licate
Folder            Text                     File path/folder             File path/folder
                                           structure for the            structure for the
                                           original native file as it   original native file as
                                           existed at the time of       it existed at the time of
                                                                        collection. Should
                                                                        include full path and
                                                                        folder locations of
                                                                        email container files
                                                                        such as PST and NSF
                                                                        and the internal path
                                                                        of the email within
                                                                        those files
DeDuped_Paths    Text                      All file path/folder         All File path/folder
                                           structure for the            structure for the
                                           original native file as it   original native file as
                                           existed at the time of       it existed at the time of
                                           collection even if           collection even if
                                           removed from                 removed from
                                                                        production as a
                                                                        duplicate. Should
                                                                        include full path and
                                                                        folder locations of
                                                                        email container files
                                                                        such as PST and NSF
                                                                        and the internal path
                                                                        of the email within
                                                                        those files
From             Text-                                                  Sender of message

To                                                                      Recipients of message




cc                                                                      Copied recipients




 39460613v1
        Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 12 of 13



                  Separate
                  entries with
                  "·"
BCC               Text-                                                      Blind copied
                  paragraph                                                  recipients
                  Separate
                  entries with
                  "·"
Subject                                                                      Subject of message

Date Sent                                                                    Date message sent


Time Sent                                                                    Time message sent

Date Rcvd                                                                    Date message received


Time Rcvd                                                                    Time message
                                                                             received
FileNarne                                                                    Name of original file
                                                                             includin extension
FileExtension                                                                Extension of original
                                                                             file
Date Created
                                                   ---------
                                                   Date file was created


Date LastMod

                                                   ~--------

Title                                              Title from document
                                                   metadata
Author                                             Document author from

Company                                            Document company or
                                                   organization from
                                                   metadata
Confidentiality   Text           Any               Any confidentiality       Any confidentiality
                                 confidentiality   designation asserted on   designation asserted
                                 designation       the document              on the document
                                 asserted on the
                                 document
MDS Hash          Text                                                       MDS or SHA-1 Hash
                                                   Value of document         Value of document
Time Zone Field   Text                             Time Zone used to         Time Zone used to
                                                    rocess data               rocess data


 394606l3v1
          Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 13 of 13



NativeLink        Text-                         Path including filename    Path including
                  paragraph                     to the associated native   filename to the
                                                file if produced           associated native file
                                                (Relative Path)            if produced (Relative
                                                                           Path
TextLink          Text-       Path including    Path including filename    Path including~
                  paragraph   filename to the   to the associated          filename to the
                              associated        searchable text file       associated searchable
                              searchable text   (Relative Path)            text file (Relative
                              file (Relative                               Path)
                              Path
Redacted          Text        "Yes" where       "Yes" where redacted;      "Yes" where redacted;
                              redacted; Null    Null where not             Null where not
                              where not         redacted                   redacted
                              redacted




 39460613vl
